DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2017/0124319 A1, hereinafter refers Peleg) in view of Brezinski (US 9,348,742 B1).

Regarding claim 1, Peleg discloses a method comprising:
acquiring a first plurality of snapshots for a first instance group, wherein each snapshot represents a current operational state of a different host instance included in the first instance group (Fig. 1, para. 16, para. 20-21, each computer in a group of computer is configured with the same operating system and a monitor agent…monitoring agent records a snapshot of a call stack, provides its snapshots to a snapshot processor receives snapshots from the various monitoring agents stores the snapshot in a snapshot repository);
performing one or more clustering operations based on the first plurality of snapshots to generate a first plurality of clusters (para. 24, machines learning algorithms such as clustering…may be applied…to determine that a call stack configuration of a given snapshot is anomalous); and
determining that a first host instance included in the first instance group is operating

	Peleg does not explicitly discloses that is associated with fewer host instances than at least a second cluster included in the first plurality of clusters;
	Brezinski teaches that is associated with fewer host instances than at least a second cluster included in the first plurality of clusters (col. 8, 2nd para, if a cluster include less than 10% of the instances of performance data el. 108 as one or more other cluster el. 306 or less than 1% of total number of instances of performance data el. 108, the smaller population [e.g., low density] cluster el. 306 may be designated as including anomalous or atypical performance data el. 108);
	It would be obvious for one of ordinary skill in the art to modify Peleg to include Brezinski in order for a system to make a better determination of anomaly based on cluster density as a concrete implementation for the determination of anomalous operation.

Regardign claim 2, Peleg in view of Brezinski discloses where each host instance comprises a self-contained execution environment (Peleg, Fig. 1, para. 20-21).

Regardign claim 3, Peleg in view of Brezinski discloses wherein the first instance group is associated with a cloud- based computing environment, an on-site data center, a distributed computing environment, or a distributed data center (Peleg, Fig. 1, para. 16-17).



Regardign claim 6, Peleg in view of Brezinski discloses wherein each snapshot included in the first plurality of snapshots includes at least one of a list of processes, a list of command run on table entries, a list of Kernel module insertions, and a list of Kernel modules (Peleg para. 16, para. 20-21, para. 24).

Regarding claim 10, Peleg in view of Brezinski discloses wherein the first host instance is operating in an anomalous fashion on account of at least one of a cryptomining attack, a data breach, a denial of service attack, an account or service hijacking, and a malware injection (Peleg, para. 24, clustering of malware invocation).

Regarding claim 11, the instant claim is met by rejection of claim 1.

Regarding claim 12, Peleg in view of Brezinski discloses wherein each host instance comprises a physical compute instance, a virtual machine, or a container (Peleg, Fig. 1).

Regarding claim 13, the instant claim is met by rejection of claim 3.
Regarding claim 14, the instant claim is met by rejection of claim 4.
Regarding claim 16, the instant claim is met by rejection of claim 6.
Regarding claim 20, the instant claim is met by rejection of claim 1.

Claims 5, 7-9, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2017/0124319 A1, hereinafter refers Peleg) in view of Brezinski in view of Hook et al. (US 20/110247071 A1, hereinafter refers Hook).

Regarding claim 5, Peleg in view of Brezinski disclose all limitation of claim 1, 
Peleg in view of Brezinski does not explicitly disclose wherein acquiring the first plurality of snapshots comprises, for each host instance included in the first instance group, transmitting a set of queries to the host instance and, in response, receiving a snapshot of a current state of the host instance;

It would be obvious for one of ordinary skill in the arts at the time of invention to modify Peleg and Brezinski to include Hook in order to effectively monitor the system resource in the network.

Regarding claim 7, Peleg in view of Brezinski disclose all limitation of claim 1, 
Peleg in view of Brezinski does not explicitly disclose wherein the first plurality of snapshots is associated with a first set of queries, and further comprising, prior to acquiring the first plurality of snapshots: acquiring a second plurality of snapshots for the first instance group using a baseline set of queries; and comparing each snapshot included in the second plurality of snapshots to a baseline snapshot of a nominal operating state of a baseline host instance included in the first instance group to determine that the second plurality of snapshots does not indicate any anomalies associated with the first instance group;
Hook teaches wherein the first plurality of snapshots is associated with a first set of queries, and further comprising, prior to acquiring the first plurality of snapshots: acquiring a second plurality of snapshots for the first instance group using a baseline set of queries; and comparing each snapshot included in the second plurality of snapshots to a baseline snapshot of a nominal operating state of a baseline host instance included in the first instance group to determine that the second plurality of snapshots does not indicate any anomalies associated with the first instance group (para. 13, the snapshot is transmitted to an analytic system wherein it is compared with an aggregated collection of 
It would be obvious for one of ordinary skill in the arts at the time of invention to modify Peleg and Brezinski to include Hook in order to effectively monitor the system resource in the network.

Regarding claim 8, Peleg in view of Brezinski in and further in view of Hook discloses wherein a first snapshot included in the first plurality of snapshots includes responses of the first host instance to the first set of queries, and a second snapshot included in the second plurality of snapshots includes responses of the first host instance to the baseline set of queries (Hook, para. 14).

Regarding claim 9, Peleg in view of Brezinski disclose all limitation of claim 1, 
Peleg in view of Brezinski does not explicitly disclose acquiring a second plurality of snapshots for a second instance group; comparing each snapshot included in the second plurality of snapshots to a baseline snapshot of a nominal operating state of a baseline host instance included in the second instance group to determine a set of snapshot differences; and determining that a second host instance 
Hook teaches acquiring a second plurality of snapshots for a second instance group; comparing each snapshot included in the second plurality of snapshots to a baseline snapshot of a nominal operating state of a baseline host instance included in the second instance group to determine a set of snapshot differences; and determining that a second host instance included in the second instance group is operating in an anomalous fashion based on the set of snapshot differences (para. 13, the snapshot is transmitted to an analytic system wherein it is compared with an aggregated collection of snapshots previously respectively received from a plurality of computers in the computer network, base on the comparison, anomalous state of the selected computer can be identified);
It would be obvious for one of ordinary skill in the arts at the time of invention to modify Peleg and Brezinski to include Hook in order to effectively monitor the system resource in the network.

Regarding claim 15, the instant claim is met by rejection of claim 5.
Regarding claim 17, the instant claim is met by rejection of claim 7.
Regarding claim 18, the instant claim is met by rejection of claim 8.
Regarding claim 19, the instant claim is met by rejection of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425